DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 04/05/2021 these drawing are acceptable by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1 and 10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 of USPatent 10,997,800 B1.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 and 10 limitation are found in claim 1 of US Patent 10,997,800 B1 with obvious wording variation such as they both sets of claims are drawn to the method detection and reconstruction of a collision
17/222406
10,997,800
1. A method for the detection and reconstruction of a collision, the method comprising: 
 	 At a computing system in communication with a mobile device associated with a driver, receiving a set of inputs from the mobile device, the set of inputs comprising at least one of: 
 	. a location dataset; 
 	.  a motion dataset; and 
 	.  a pressure dataset; 
 . processing the set of inputs with a set of modules to determine a set of
outputs;  
.  determining a score associated with a road segment arranged proximal to a location of the collision based on the set of outputs; and 
. assigning the score to the road segment.


1. A method for collision detection and reconstruction, the method comprising: at a remote computing system in communication with a mobile device associated with a driver, wherein the driver is arranged within a vehicle, receiving a set of inputs, wherein the set of inputs comprises: 
a location dataset collected at a location sensor of the mobile device; a motion dataset collected at a motion sensor the mobile device; a pressure dataset collected at a pressure sensor of the mobile device; processing the set of inputs with a model, wherein the model is a machine learning model, wherein at least a portion of the machine learning model is a deep learning model, wherein the model comprises a set of algorithms configured to produce a set of probabilistic outputs, the set of algorithms comprising: a collision detection algorithm configured to produce a collision parameter; a severity detection algorithm configured to produce a severity parameter; and a direction of impact detection algorithm configured to produce a direction of impact parameter; processing a set of modules based on the set of probabilistic outputs to determine a set of module outputs, wherein the set of modules comprises: a confidence module; a fraud module; a direction of impact module; and a severity module; implementing an emergency response based on at least one of the collision detection algorithm and the confidence module; providing a subset of module outputs to an insurance entity, wherein the subset of module outputs comprises outputs from at least one of the fraud module, the direction of impact module, and the severity module; and updating at least one of the set of algorithms and the set of modules based on the set of module outputs; further comprising determining a collision risk score associated with a road segment based on at least one of the set of module outputs, wherein the road segment is arranged proximal to the location of the collision.
10. A method for the detection and reconstruction of a collision, the method comprising:
 	. at a computing system in communication with a mobile device associated with a
driver, receiving a set of inputs from the mobile device, the set of inputs comprising at least one of:
  	. a location dataset; 
 	. a motion dataset; and 
 	. a pressure dataset; 
 	. processing the set of inputs with a set of modules to determine a set of outputs, the set of outputs comprising at least one of: 
 	. a confidence associated with the detection of the collision; 
 	. a severity associated with the collision; and 
 	. a direction of impact of a vehicle, wherein the driver is arranged in the vehicle; e transmitting the set of outputs to an insurance entity.


1. A method for collision detection and reconstruction, the method comprising: at a remote computing system in communication with a mobile device associated with a driver, wherein the driver is arranged within a vehicle, receiving a set of inputs, wherein the set of inputs comprises:

 a location dataset collected at a location sensor of the mobile device; a motion dataset collected at a motion sensor the mobile device; a pressure dataset collected at a pressure sensor of the mobile device; processing the set of inputs with a model, wherein the model is a machine learning model, wherein at least a portion of the machine learning model is a deep learning model, wherein the model comprises a set of algorithms configured to produce a set of probabilistic outputs, the set of algorithms comprising: a collision detection algorithm configured to produce a collision parameter; a severity detection algorithm configured to produce a severity parameter; and a direction of impact detection algorithm configured to produce a direction of impact parameter; processing a set of modules based on the set of probabilistic outputs to determine a set of module outputs, wherein the set of modules comprises: a confidence module; a fraud module; a direction of impact module; and a severity module; implementing an emergency response based on at least one of the collision detection algorithm and the confidence module; providing a subset of module outputs to an insurance entity, wherein the subset of module outputs comprises outputs from at least one of the fraud module, the direction of impact module, and the severity module; and updating at least one of the set of algorithms and the set of modules based on the set of module outputs; further comprising determining a collision risk score associated with a road segment based on at least one of the set of module outputs, wherein the road segment is arranged proximal to the location of the collision.


It is important to note that claimed features recited in claim 1 of U.S. Patent No. 10,997,800 B1 are more specific than claimed features recited in claims 1 and 10 of the instant application.  Hence, the scope of claims of present application is now broader than U.S. Patent No. 10,997,800 B1.
Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel; 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102a)(1) as being anticipated  by Konrardy et al. (US 10,156,848 B1).
 	Regarding claim 1. Konrardy teaches a method for the detection and reconstruction of a collision, the method comprising: 
 	 at a computing system in communication with a mobile device associated with a driver (Col.12, Lines 11-12, fig.1A Illustrate and show computer 114 communicated with mobile device 110), 
			
    PNG
    media_image1.png
    295
    426
    media_image1.png
    Greyscale

 receiving a set of inputs from the mobile device, the set of inputs comprising at least one of: 
 	. a location dataset; 
 	.  a motion dataset; and 
 	.  a pressure dataset (Col.17, lines 27-30, Col.18, lines 18-23 teach mobile device determine location and send data to external computing device 186); 
 . processing the set of inputs with a set of modules to determine a set of
outputs;  
.  determining a score associated with a road segment arranged proximal to a location of the collision based on the set of outputs; and 
. assigning the score to the road segment (Col.37, lines 20-26, Col.40, Lines 21-35, fig.5, # 512 teach scores calculated for the road segment).

 	Regarding claim 2. Konrardy teaches the method of claim 1, further comprising implementing an emergency response based on the set of outputs (Col.6, lines 13-20, Col.35, lines 5-15).

 	Regarding claims 3 and 17. Konrardy teaches the method of claim 1, wherein the set of modules comprises a machine learning model (Col.39, lines 19-20, Col.70, lines 37-44)

 	Regarding claim 4. Konrardy teaches the method of claim 3, further comprising updating the machine learning model based on the set of outputs (Col. 69, lines 60-67).
 	Regarding claim 5. Konrardy teaches the method of Claim 1, wherein the set of outputs comprises at least one of:
 	. a confidence associated with the detection of the collision;
 	. a severity associated with the collision;
 	. a direction of impact of a vehicle, wherein the driver is arranged in the vehicle (Col.33, Lines 51-63, Col.70, lines 50-55).

 	Regarding claim 6. Konrardy teaches the method of claim 5, further comprising transmitting the set of outputs to an insurance entity (Col.6, lines 32-38, Col.18, lines 55-65).

 	Regarding claim 7. Konrardy teaches the method of claim 6, further comprising transmitting a set of auxiliary outputs to the insurance entity (Col.18, lines 53-65, Col.70, lines 60-65).

 	Regarding claim 8. Konrardy teaches the method of claim 7, wherein the set of auxiliary outputs comprises at least one of: a set of gravitational force equivalent values and a speed of the vehicle prior to the collision (Col.33, lines 51-63, Col.70, lines 53-60).

 	Regarding claim 9. Konrardy teaches the method of claim 1, wherein the computing system is a remote computing system (Col.15, lines 47-51, fig.1 # 186, Col.17, 64-67).
 	Regarding claim 10. Konrardy teaches a method for the detection and reconstruction of a collision, the method comprising:
 	. at a computing system in communication with a mobile device associated with a
driver, receiving a set of inputs from the mobile device, the set of inputs comprising at least one of:
  	. a location dataset; 
 	. a motion dataset; and 
 	. a pressure dataset (Col.17, lines 27-30, Col.18, lines 18-23 teach mobile device determine location and send data to external computing device 186); 
 	. processing the set of inputs with a set of modules to determine a set of outputs, the set of outputs comprising at least one of: 
 	. a confidence associated with the detection of the collision; 
 	. a severity associated with the collision; and 
 	. a direction of impact of a vehicle, wherein the driver is arranged in the vehicle; 
 	. a transmitting the set of outputs to an insurance entity (Col.33, Lines 51-63, Col.70, lines 50-65 teach detect data include speed/direction/collision).

 	Regarding claim 11. Konrardy teaches the method of claim 10, further comprising receiving a second set of inputs after the collision (Col.33, lines 5-10).

 	Regarding claim 12. Konrardy teaches the method of claim 11, further comprising updating the set of modules based on the set of outputs and the second set of inputs (Col.53, lines 50-51).

 	Regarding claim 13. Konrardy teaches the method of claim 10, further comprising implementing an emergency response based on the set of outputs (Col.35, Lines 5-15).

 	Regarding claim 14. Konrardy teaches the method of claim 13, wherein the set of outputs comprises the severity associated with the collision, and wherein the emergency response is determined at least in part based on the severity (Col. 35, lines 5-22).

 	Regarding claim 15. Konrardy teaches the method of claim 14, wherein the emergency response is further determined based on the confidence (Col. 35, lines 40-53)

 	Regarding claim 16. Konrardy teaches the method of claim 15, wherein implementing the emergency response comprises transmitting a notification to the driver at the mobile device, wherein an emergency action is triggered based on at least one of: 
 	a response from the driver at the mobile device and a lack of a response from the driver at the mobile device (Col.24, lines 36-47, Col.35, Lines 5-22).

 	Regarding claim 18. Konrardy teaches the method of claim 17, wherein the set of modules further comprises a rule-based model (Col.13, lines 2-11)

 	Regarding claim 19. Konrardy teaches the method of claim 10, wherein the set of outputs further comprises a fraud metric associated with the collision (Col.22, lines 20-25, Col.31, lines 35-37, Col.35, Lines 3-12).

 	Regarding claim 20. Konrardy teaches the method of claim 10, further comprising updating a score associated with a location proximal to the collision based on the set of outputs (Col.41, lines 52-67).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/Primary Examiner, Art Unit 2641